464 F.2d 1032
John BOWMAN, Plaintiff-Appellant,v.N. L. HALE, Warden, Defendant-Appellee.
No. 28868.
United States Court of Appeals,
Fifth Circuit.
July 28, 1972.

John Bowman pro se.
McDonald Gallion, Atty. Gen., Montgomery, Ala., for defendant-appellee.
Before JOHN R. BROWN, Chief Judge, and GOLDBERG and MORGAN, Circuit Judges.
PER CURIAM:


1
John Bowman, an inmate of the Alabama prison system, filed a civil rights complaint seeking injunctive relief and money damages for asserted deprivations of Federal constitutional rights resulting from a variety of alleged abuses in the administration and operation of the Atmore Prison.  Among other claims he contended that (i) the failure to provide him with proper medical attention constituted cruel and unusual punishment within the prohibition of the Eighth Amendment and (ii) the confiscation and destruction of his law books and legal documents by prison officials established grounds for Federal relief.  The District Court summarily dismissed the complaint, 302 F.Supp. 1306.


2
We vacate the District Court's order and remand for further proceedings consistent with our opinion in Williams v. Wainwright, 5 Cir., 1972, 460 F.2d 1080 and companion cases.1


3
Vacated and remanded.



1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5 Cir., 1969, 412 F.2d 981